En Juez Presidente Seño® De Jesús
emitió la opinión del tribunal.
El Tesorero de Puerto Rico confiscó, de conformidad con la sección 62 de la Ley núm. 6 de 1936 (3ra. Leg. Extr., pág. 45), un vehículo de motor que era utilizado para transportar bebidas alcohólicas sobre las cuales no ha-bía sido pagado el arbitrio correspondiente. La dueña del vehículo recurrió a la corte inferior solicitando que se re-vocara la confiscación. Alegó que en consonancia con lo re-suelto en el caso de Pueblo v. Decós, 62 D.P.R. 148, el re-gistro a virtud del cual se descubrieron las bebidas era ile-gal por haberse verificado sin una orden que lo autorizara y sin que existiese causa probable para tal registro. Con-cluyó que siendo éste ilegal, la confiscación era nula. El Tesorero admitió la ilegalidad del registro, pero alegó que esa circunstancia no afectaba la validez de la confiscación.
. La corte inferior, basándose en el caso de Decós, supra, revocó la decisión del Tesorero y ordenó que el vehículo fuese devuelto a su dueña. El Tesorero apeló. La cues-tión ante nos se reduce a determinar si concedida la ilega-lidad del registro, la orden de confiscación es nula.
*440Al iniciar la discusión debemos tener presente que no estamos revisando una causa criminal en cuyo caso una sen-tencia basada en todo o en parte en evidencia ilegalmente obtenida y oportunamente objetada debería ser revocada^1) Por el contrario, estamos revisando una decisión dictada en un procedimiento in rem en el cual los derechos perso-nales del dueño de la cosa no están en controversia. En consecuencia, las garantías constitucionales contra registros ilegales no tienen aplicación. Boyd v. United States, 116 U. S. 616, 623 (1886). Este punto, aunque nuevo en esta jurisdicción, (2) fué resuelto hace más de un siglo por la Corte Suprema de los Estados Unidos por voz del Juez Story en el caso The Caledonian, 4 Wheat. 99 (U. S., 1819), 4 L. ed. 523, en el cual se dijo que tanto bajo el derecho marítimo como por la ley común general, cualquier persona puede ocupar (seise) cualquier propiedad sujeta a confis-cación; que si el gobierno procede a confiscarla, ese solo hecho convalida el registro y la ocupación aunque éstos hu-bieran sido ilegales y que dicha confirmación tiene efecto re-troactivo, es decir, equivale a que el registro y ocupación se hubiesen hecho en cumplimiento de una orden legal. Véanse, al mismo efecto, Dodge v. United States, 272 U. S. 530 (1926), 71 L. ed. 392, en el cual se confirmó una sentencia de la Corte de Circuito de los Estados Unidos para el Primer Circuito que sostuvo la validez de una confiscación en la cual la ocu-pación había sido ilegal; Trupiano v. United States, 334 U. S. 699, 710 (1948); Strong v. United States, 46 F.2d 257 (C.C.A. 1st., 1931), 79 A.L.R. 159; United States v. Eight *441Boxes, etc., 105 F.2d 896 (C.C.A. 2nd. 1939); Bourke v. United States, 44 F.2d 371 (C.C.A. 6th., 1930) certiorari denegado, 282 U. S. 897 (1931).
En el presente caso el gobierno, al confiscar el vehículo, adoptó el registro y captura y de ese modo los convalidó ab initio.

Procede revocar la sentencia de la corte inferior y dic-tar otra declarando válida la confiscación con imposición de costas a la apelada.

El Juez Asociado Sr. Negrón Fernández no intervino.

(1) Pueblo v. Nieves, 67 D.P.R. 305.


(2) La representación del Tesorero expone correctamente la doctrina aplicable, la cual fundamenta en el caso de General Motors Acceptance v. Brañuela, 60 D.P.R. 696; 61 D.P.R. 725. Parece pertinente aclarar que aunque aquel caso resuelve adversamente a lá dueña del vehículo otras cuestiones alegadas por ella en la corte inferior, no sostiene la contención del Tesorero en cuanto al punto fundamental que ahora resolvemos, porque en el referido caso la legalidad del registro no fué cuestionada.